Citation Nr: 1418860	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-47 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy (PN) of the left lower extremity, to include as secondary to service-connected diabetes mellitus (DM) or Agent Orange exposure.  

2.  Entitlement to service connection for PN of the right lower extremity, to include as secondary to service-connected DM or Agent Orange exposure.  

3.  Entitlement to service connection for PN of the left upper extremity, to include as secondary to service-connected DM or Agent Orange exposure.  

4.  Entitlement to service connection for PN of the right upper extremity, to include as secondary to service-connected DM or Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  After the issuance of the September 2010 statement of the case (SOC) and without a waiver of initial review by the agency of original jurisdiction, additional VA treatment records were added to the file, to include the "eFolder."  This information is either cumulative or non-pertinent to the issues on appeal, however.  


FINDING OF FACT

The Veteran's PN of the bilateral lower and upper extremities was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to include his presumed in-service herbicide exposure, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a service-connected disability.  



CONCLUSIONS OF LAW

1.  Service connection for PN of the left lower extremity, to include as secondary to the service-connected DM and to include as due to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

2.  Service connection for PN of the right lower extremity, to include as secondary to the service-connected DM and to include as due to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

3.  Service connection for PN of the left upper extremity, to include as secondary to the service-connected DM and to include as due to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

4.  Service connection for PN of the right upper extremity, to include as secondary to the service-connected DM and to include as due to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, January 2009 and July 2009 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in February 2009 which, as detailed below, included opinions that addressed the etiology of the Veteran's PN of the lower and upper extremities.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., PN, as an organic disease of the nervous system) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam (Vietnam) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).  

In pertinent part, the list of presumed diseases includes acute and sub-acute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2013).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2013).  For the presumption to apply, a veteran's peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date the veteran was exposed to an herbicide agent during his or her active military service.  38 C.F.R. § 3.307(a)(6)(ii) (2013).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In addition, the regulations provide that service connection is warranted for a disorder that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a) (2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

The Veteran seeks service connection for PN of the bilateral lower and upper extremities, as secondary to his already service-connected DM or Agent Orange exposure.  

As noted above, the first element of secondary service connection requires evidence of a current disorder. Here, a current diagnosis has been established.  While no specific neurological diagnosis was made upon DM evaluation in 2006, he did have "unrelated" right upper extremity deficits.  On VA examination in February 2009 long-standing lower and upper neuropathy was noted.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service connected for DM.  Thus, the Veteran has satisfied the second element of secondary service connection.  

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, the Veteran was afforded a VA examination in February 2009.  The Veteran reported worsening numbness and pain of the bilateral hands and feet.  In her review of the records, the examiner noted that the Veteran's DM appeared to be reasonably well controlled.  His symptoms were most common with PN due to DM or B12 deficiency.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran's symptoms of PN were not related to his service-connected DM.  Instead, the Veteran's long-standing PN of the lower and upper extremities were related to multiple nonservice-connected etiologies, to include cervical (disc herniation) and low back (chronic pain with sciatica) disorders, as well a rotator cuff injury, and prior ETOH abuse.  

The Veteran was afforded another VA neurology examination in May 2013 due to left arm pain and weakness.  Following examination, his decreased sensation and mild numbness were opined to be secondary to pain from rotator cuff injury.  There did not appear to be a primary neurological deficit.  

The VA examiner in 2009 noted that she reviewed the claims file as she provided a summary of her review.  Her opinion is supported by and consistent with the evidence of record.  She also provided an alternative theory to address the etiology of the current PN - namely, cervical spine and low back disorders, as well as a rotator cuff injury, B-12 nutritional deficiency, and prior ETOH abuse.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for PN of the bilateral lower and upper extremities is not warranted.  

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. at 368.  The United States Court of Appeals for the (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d at 1335.  In Davidson v. Shinseki, 581 F.3d at 1313, and in Jandreau v. Nicholson, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  

Regarding direct service connection, it is noted that the Veteran has not claimed inservice symptoms (e.g., numbness and tingling in his extremities).  Instead, when he filed his claim in 2008, he reported such symptoms began about 8 years earlier and were related to his diabetes.  At any rate, however, the Board must weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 465.  In making this credibility determination, the Board finds his statements concerning the etiology of the PN to be credible, but as his STRs make no reference to PN or its associated symptoms, medical records do not contain a diagnosis of acute or sub-acute PN, and since the first notation in the treatment records of PN was many years after service, his assertions and the evidence do not support his claim for direct service connection, to include as a result of Agent Orange exposure.  See Caluza v. Brown, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo v. Gober, 10 Vet. App. at 388.  

Furthermore, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. at 435, as to the specific issues in this case (whether the Veteran's bilateral lower and upper PN was caused by the service-connected DM or the presumed in-service herbicide exposure), these issues fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his PN to his service-connected DM or to his military service have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current PN was not related to his military service, to include his service-connected DM.  Instead, multiple nonservice-connected disabilities were listed as the reason for his bilateral lower and upper extremity complaints.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claims.  

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms are related to his DM have been considered but are not found to be probative.  His statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of these current claims, is unfavorable to the claims for service connection for PN of the bilateral lower and upper extremities.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claims of entitlement to service connection for PN of the bilateral lower and upper extremities, to include as being secondary to DM or Agent Orange exposure, is not warranted.  

						(CONTINUED ON NEXT PAGE)

ORDER

The claim for service connection for PN of the left lower extremity, to include as being secondary to service-connected DM or Agent Orange exposure, is denied.  

The claim for service connection for PN of the right lower extremity, to include as being secondary to service-connected DM or Agent Orange exposure, is denied.  

The claim for service connection for PN of the left upper extremity, to include as being secondary to service-connected DM or Agent Orange exposure, is denied.  

The claim for service connection for PN of the right upper extremity, to include as being secondary to service-connected DM or Agent Orange exposure, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


